Civil action to restrain foreclosure of deed of trust until the accuracy of the description of the lands intended to be conveyed thereby can be ascertained, and the amount of the debt secured thereby can be determined — there being a dispute as to the correctness of both.
From a judgment continuing the temporary restraining order to the final hearing, the defendants appeal.
Affirmed on authority of Parker Co. v. Bank, 200 N.C. 441,157 S.E. 419, Wilson v. Trust Co., ibid., 788, 158 S.E. 479, andBroadhurst v. Brooks, 184 N.C. 123, 113 S.E. 576.
Affirmed.